KINKADE, J.
1. When an applicant for life insurance incorporates in his written and signed application therefor a waiver in terms as follows: “I expressly waive, on behalf of myself and of any person who shall have or claim any interest in any policy issued hereunder, all provisions of law forbidding any physician or other person who has heretofore attended or examined me, or who may hereafter attend or examine me, from disclosing any knowledge or information which he thereby acquires,” such waiver may be enforced by the insurance company against any and all parties having or claiming to have any interest in the policy issued pursuant to such waiver.
. 2. Notwithstanding the provisions of Section 11494, General Code, and independent of the provisions of said section, the insurance company holding such waiyer has a right to require any physician or surgeon to testify concerning any facts he may have knowledge of which tend to support a defense against the enforcement of the policy based upon the claim of the insurance company that the policy was procured by false and fraudulent statements and representations made by the insured in his written application for the insurance.
*3813.Neither the execution of such a waiver hy the insured nor its enforcement by the insurance company prior to or after the death of the insured is in any way violative of public policy.
Judgment reversed.
Marshall, C. J., Day, Allen, Robinson, oJnes • and Matthias, JJ., concur.